Case 9:19-cr-80093-RLR Document 105 Entered on FLSD Docket 04/17/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 9:19-cr-80093-ROSENBERG


  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  SCOTT WOOLLEY,

         Defendant.
                                         /

           ORDER DENYING WITHOUT PREJUDICE MOTION TO MODIFY
        SENTENCE AND GRANTING EXTENSION OF SELF-SURRENDER DATE

         This cause comes before the Court upon Defendant Scott Woolley’s Motion to Modify

  Sentence to Convert Sentence of Incarceration to Home Detention Based on Extraordinary

  Circumstances.      DE 101.    Woolley seeks the conversion of his five-month sentence of

  incarceration to home detention under 18 U.S.C. § 3582(c)(1)(A)(i) in light of the COVID-19

  pandemic. Id. He states that, if his sentence is not converted, he would prefer to begin serving his

  sentence as scheduled rather than delay his self-surrender. Id. at 7-8. His current self-surrender

  date is April 27, 2020. DE 98.

         The Government responds that exhaustion of administrative remedies is a prerequisite to

  seeking relief under § 3582(c)(1)(A)(i) and that Woolley’s failure to exhaust administrative

  remedies is fatal to his Motion. DE 104. The Government does not oppose a four-month extension

  of Woolley’s self-surrender date to give him time to exhaust administrative remedies. Id. at 2, 9.
Case 9:19-cr-80093-RLR Document 105 Entered on FLSD Docket 04/17/2020 Page 2 of 3



         Once a sentence of imprisonment is imposed, a court’s authority to modify the sentence is

  narrowly limited by statute. United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir. 2010).

  Under § 3582(c)(1)(A), a court may reduce a term of imprisonment

         upon motion of the Director of the Bureau of Prisons, or upon motion of the
         defendant after the defendant has fully exhausted all administrative rights to appeal
         a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
         lapse of 30 days from the receipt of such a request by the warden of the defendant’s
         facility, whichever is earlier.

  18 U.S.C. § 3582(c)(1)(A). The Court must consider the factors in 18 U.S.C. § 3553(a) and find

  extraordinary and compelling reasons warranting a sentence reduction. Id. § 3582(c)(1)(A)(i).

         Woolley contends that he should not be required to exhaust administrative remedies in this

  instance. “Exhaustion of administrative remedies may be either mandated by statute or imposed

  as a matter of judicial discretion.” Alexander v. Hawk, 159 F.3d 1321, 1325 (11th Cir. 1998).

  Where exhaustion is imposed as a matter of judicial discretion, a court may decline to require

  exhaustion under some circumstances. McCarthy v. Madigan, 503 U.S. 140, 146-48 (1992)

  (identifying undue prejudice, inadequacy, and futility as circumstances that may excuse

  exhaustion), superseded in part by statute on other grounds. However, “[w]here Congress

  specifically mandates, exhaustion is required.” Id. at 144. “[T]he courts cannot simply waive

  [Congressionally mandated exhaustion] requirements where they determine they are futile or

  inadequate.” Alexander, 159 F.3d at 1326. “Mandatory exhaustion is not satisfied by a judicial

  conclusion that the requirement need not apply.” Id.

         The Court is sympathetic to the unique health, family, and employment circumstances that

  Woolley has identified in his Motion and to the hardships that imprisonment will create for his

  family. However, he has not presented his request for sentence modification to the Bureau of


                                                  2
Case 9:19-cr-80093-RLR Document 105 Entered on FLSD Docket 04/17/2020 Page 3 of 3



  Prisons as § 3582(c)(1)(A) requires. Under binding precedent, the Court lacks the authority to

  excuse his failure to exhaust, even under the unusual circumstances that the COVID-19 pandemic

  presents. See McCarthy, 503 U.S. at 144; Alexander, 159 F.3d at 1326.

          The Court does, however, extend Woolley’s self-surrender date to August 31, 2020. This

  extension is intended to give him time to determine, procedurally, whether and how he might

  exhaust administrative remedies when he is not yet a prison inmate and, if he is able to exhaust

  when not yet an inmate, to give him time to exhaust administrative remedies as § 3582(c)(1)(A)

  requires before his self-surrender. Woolley may self-surrender prior to August 31 if he so chooses.

          Accordingly, it is ORDERED AND ADJUDGED that:

          1.       Defendant Scott Woolley’s Motion to Modify Sentence to Convert Sentence of

  Incarceration to Home Detention Based on Extraordinary Circumstances [DE 101] is DENIED

  WITHOUT PREJUDICE.

          2.       Defendant Scott Woolley’s self-surrender date is extended to August 31, 2020.

  Defendant shall surrender to the designated facility and/or the United States Marshal for this

  District on or before 12:00 p.m. (noon) on August 31, 2020.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 17th day of April,

  2020.



                                                       ____________________________
                                                       ROBIN L. ROSENBERG
  Copies furnished to Counsel of Record                UNITED STATES DISTRICT JUDGE
